Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 
Applicant argues that Aasberg-Peterson does not suggest introduction of hydrogen into the autothermal reformed gas stream comprising hydrogen to obtain a module as claimed. 
However, Aasberg-Peterson is not relied upon to teach the module. Aasberg-Peterson is relied upon to teach is a tubular reforming step wherein the syngas produced from the tubular reforming is combined with hydrocarbon and reacted in an ATR to produce syngas (para. 0029-0033).

Applicant argues that applicant is not broadly claiming a synthesis gas product stream with a module between 1.9 and 2.2, but a specific method; the method of Stuckert is completely different from claim 1, wherein the module M is achieved by adding hydrogen produced in the water electrolysis into the process gas from the partial oxidizing or autothermal reforming of a hydrocarbon feed stock.
However, both Stuckert and Lecomte are drawn to producing a syngas for producing methanol. See Lecomte at abstract, Stuckert at abstract. Therefore, one of ordinary skill would be motivated to combine the module (specific to methanol synthesis) of Stuckert with the process of Lecomte. Additionally, Lecomte teaches adding hydrogen produced from electrolysis to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte (US 2013/0345325) in view of Aasberg-Petersen (US 2017/0002281) and Stuckert (US 2014/0323597).
Lecomte teaches a method for the preparation of syngas comprising the steps of providing a hydrocarbon feedback (abstract) preparing a separate hydrogen containing 
Lecomte fails to teach tubular steam reforming at least part of the hydrocarbon feedstock to a tubular reformed gas and then autothermally reforming the tubular steam reformed gas.
Aasberg-Peterson teaches a method for producing syngas (abstract) wherein a primary reforming (first reforming step) is a tubular reforming step wherein the syngas produced from the tubular reforming is combined with hydrocarbon and reacted in an ATR to produce syngas (para. 0029-0033).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a primary reforming (first reforming step) prior to an ATR step in Lecomte wherein the primary reforming step is a tubular reforming step wherein the syngas produced from the tubular reforming is combined with hydrocarbon and reacted in an ATR to produce syngas in order to provide a known configuration for a two step synthesis gas producing method as taught by Aasberg-Peterson.
Lecomte teaches a method as described above in the claim 1, but fails to teach the module as recited in claims 1 and 9.
Stuckert, however, teaches a method for making methanol (para. 0002) wherein hydrogen is added to the produced synthesis gas for the purpose of providing a module between 2-2.2 (claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art to provide adding hydrogen to the synthesis gas of Lecomte in order to provide a module between 2-2.2 as taught by Stuckert.
Regarding claim 2, Lecomte teaches that oxygen from an air separation unit is passed to the ATR (para. 0052).
Regarding claim 3, Aasberg-Peterson teaches that part of the hydrocarbon feedstock from step a is bypassed the tubular stream reforming and introduced into the autothermal reformer in step d (para. 0062).
Regarding claim 4, Aasberg-Peterson teaches that the feedstock is natural gas (para. 0033).
Regarding claims 5-6, Lecomte teaches that the electrolysis unit is supplied energy by a renewable electric source (para. 0114). Regarding claim 6, it would have been further obvious to supply electricity, from a renewable source, to other parts of the system including the air separation unit that require electricity.
Regarding claim 10, Lecomte teaches that the synthesis gas produced is converted to methanol (para. 0006).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte (US 2013/0345325) in view of Aasberg-Petersen (US 2017/0002281) and Stuckert and Bell (US 2013/0252299).
Lecomte teaches a method as described above in claim 1, but fails to teach introducing substantially pure carbon dioxide upstream step c or d, and/or downstream step d.
Bell, however, teaches a method for making syngas for alcohol production (para. 0002) wherein CO2 is added to the reforming step for the purpose of adjusting the ratio of hydrogen to CO (para. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to add CO2 (appears to be substantially pure as CO2 is only recited) to the reforming step of Lecomte in order to adjust the ratio of hydrogen to CO as taught by Bell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735